SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL announces 2Q16 results São Paulo, August 15, 2016 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CCC, Fitch: CC and Moody’s: Caa3), Brazil's largest air transportation and travel services group, with annual revenues of R$10 billion, announces today its consolidated results for the second quarter of 2016. All information is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian Reais (R$), and all comparisons are with the second quarter of 2015 unless otherwise stated. Quarter highlights | GOL’s capacity measured by ASK in the domestic and international markets decreased by 8.9% and 12.2%, respectively, resulting in an overall GOL system reduction of 9.3% in the second quarter of 2016 compared to the same period in 2015. | Demand for the Company's seats in the domestic market measured by RPK fell by 11.2% and 10.6% in the international market. The overall GOL system decrease was 11.2%. | In 2Q16, GOL’s total load factor fell by 1.6 percentage points, to 75.2%. The domestic market load factor was 76.0%, a reduction of 2.0 percentage points, and the load factor in the international market was 69.3%, an increase of 1.1 percentage points compared to the same period in 2015. | The Company’s net revenue totaled R$2.1 billion in 2Q16, a decrease of 2.0% from 2Q15. Net revenue for the last twelve months was R$10 billion. | Ancillary and cargo revenues reached R$297.8 million in 2Q16, up 4.8% represented 14.3% of total net revenue. In the last twelve months, ancillary and cargo revenues totaled R$1.2 billion. | With 14.1% devaluation of the Real against the US Dollar in the period, Brazilian inflation of around 9%, and the ASK reduction of 9.3%, year-over-year CASK excluding fuel expenses and non-recurring events increase of 15.7% in the second quarter. | The non-recurring losses on the early return of aircraft under finance lease contracts were R$21.8 million in the quarter. | Operating losses on a recurring basis (recurring EBIT) in 2Q16 were R$149.6 million - representing a margin of -7.2%. The EBITDA loss was R$39.5 million, representing a margin of -1.9%, and EBITDAR was R$247.0 million, representing a margin of 11.8%. Including the non-recurring event early return costs of aircraft under finance leases, the EBIT loss was R$171.4 million, representing a margin of -8.2%, the EBITDA loss was R$61.3 million, representing a margin of -2.9%, and EBITDAR was R$225.3 million, representing a margin of 10.8%. | The appreciation of the Real against the US Dollar generated an accounting gain of R$778 .8 million, and Net income was R$309.5 million in the second quarter. | Financial leverage (adjusted gross debt/EBITDAR) was 8.4x at quarter-end, compared to 9.4x at the end of the first quarter of 2016, impacted by the Real’s 9.8% appreciation over 1Q16. IR Contacts Richard Lark Thiago Stanger Vitor Ribeiro ri@voegol.com.br +55 (11) 2128-4700 Conference Calls Tuesday
